Citation Nr: 1642852	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  15-38 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected migraine and post-traumatic headaches in excess of 30 percent from April 15, 2014.  

2.  Entitlement to an increased disability rating for service-connected right leg varicose veins and thrombophlebitis in excess of 10 percent from April 15, 2014.  

3.  Entitlement to an increased disability rating for service-connected left leg varicose veins and thrombophlebitis in excess of 10 percent from April 15, 2014.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1949 to February 1961.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision, which denied service connection for skin cancer, an increased rating in excess of 30 percent for headaches, and increased ratings in excess of 10 percent for both right and left leg varicose veins and thrombophlebitis.  The claim for increased rating was received on April 15, 2014.

Following a September 2015 statement of the case, the Veteran perfected, and specifically limited, the appeal as to the increased rating issues on appeal.  As the Veteran specifically limited the appeal, via an October 2015 VA Form 9, the issue of service connection for skin cancer previously denied by the RO was not otherwise perfected, and no new and material evidence was received during the one year appeal period following the decision.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  






FINDINGS OF FACT

1.  For the entire increased rating period on appeal from April 15, 2014, the headache disability manifested as two to three characteristic prostrating attacks per week, accompanied by photophobia and sonophobia, managed by pain medication, bedrest, and sleep, that more nearly approximates severe economic inadaptability. 

2.  For the entire increased rating period on appeal from April 15, 2014, the bilateral leg disability manifested as persistent edema, incompletely relieved by elevation of the legs, with or without beginning stasis pigmentation or eczema.  

3.  For the entire increased rating period on appeal from April 15, 2014, the bilateral leg disability has not more nearly approximated symptoms such as constant edema, stasis pigmentation, and eczema.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from April 15, 2014, the criteria for a 50 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from April 15, 2014, the criteria for a 20 percent disability rating for right leg varicose veins and thrombophlebitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7120, 7121 (2015).




3.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from April 15, 2014, the criteria for a 20 percent disability rating for left leg varicose veins and thrombophlebitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7120, 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the increased rating issues on appeal, the duty to notify was satisfied through a May 2014 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received a VA examination in October 2014.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2014 VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for Headaches 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

For the entire rating period on appeal from April 15, 2014, the headache disability has been rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

Throughout the course of the appeal, the Veteran has contended generally that the service-connected headaches have been manifested by more severe symptoms than that contemplated by the 30 percent disability rating assigned.  Specifically, in an October 2015 statement, the Veteran advanced experiencing prostrating attacks four to five times per week, which were treated with bed rest for the day.  The Veteran also wrote that symptoms of the headache disability should be rated as 50 percent disabling.  See October 2015 statement.  An April 2016 statement reflects the Veteran advanced experiencing chronic headaches four to five times per week, which were treated with bedrest. 

Various VA treatment records throughout the increased rating period on appeal from April 15, 2014 show complaints of and treatment for headaches.  A March 2013 VA treatment record shows complaint of daily headaches since November 2010 rated as a five on the 1 to 10 pain scale.  An August 2013 VA treatment record reflects the Veteran reported headaches had worsened in severity, occurring approximately three times per month.  A January 2014 VA treatment record reflects self-reports of headaches approximately three times per week lasting up to 
20 minutes, which impacted visual acuity.  A February 2014 VA treatment record reflects the Veteran denied dizziness and/or blackouts since January 2014.  A March 2014 VA treatment record reflects the Veteran reported migraines with the March 2014 VA examiner noted prescribing a variety of medications, which had worsened symptoms.  

An October 2014 VA examination report reflects the Veteran reported chronic headaches and pain, which impacted the ability to speak clearly.  The Veteran also reported prostrating headaches at least twice per week.  Upon examination, and after reviewing May 2013 MRI results, the VA examiner assessed constant head pain, worsened with physical activity, and various non-headache symptoms associated with headaches, to include sensitivity to light and sound and changes in vision.  The VA examiner also assessed characteristic prostrating attacks once every once month, discerned prolonged attacks productive of severe economic inadaptability, and opined headaches did not impact the ability to work.    

A November 2014 VA treatment record reflects the VA examiner assessed chronic migraines.  A separate November 2014 VA treatment record reflects the Veteran reported that prescribed medication was no longer relieving symptoms of headaches.  A March 2015 VA treatment record reflects the Veteran reported migraines three to four times per week with the VA examiner re-prescribing pain medication.   

After a review of the evidence, both lay and medical, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire increased rating period on appeal from April 15, 2014, the headache disability manifested as two to three characteristic prostrating attacks per week, accompanied by photophobia and sonophobia, managed by pain medication, bedrest, and sleep, that more nearly approximates severe economic inadaptability.  The evidence demonstrates at least two to three migraine headaches per week that have been productive of severe economic inadaptability.  The Veteran has managed the headache disability with prescription medication, which actually worsened symptoms, sleep, and isolation in dark rooms.  See October 2014 VA examination report.  The Veteran has also reported the inability to do anything other than rest two to three times per week due to headache symptoms, and has conveyed to various VA examiners that prescribed medication no longer relieved symptoms of headaches.  See October 2015 and April 2016 statements; see also November 2014 VA treatment record.  A March 2015 VA treatment record reflects that migraine headache frequency had increased to three to four times per week, and the April 2016 statement shows that the Veteran advanced experiencing chronic headaches four to five times per week, which were treated with bedrest. 

Although the record does not include statements from employers, a timeline or employment record regarding absenteeism, based on the Veteran's report of symptoms and attacks and resulting functional impairment, the Board resolves reasonable doubt in the Veteran's favor to find that, for the entire increased rating period from April 15, 2014, the headache disability more nearly approximated very frequent prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  Accordingly, the evidence more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 8100 for the entire increased rating period from April 15, 2014.  See 38 U.S.C. A. § 5107 (b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a.  The Board finds that the service-connected headache disability is rated at the highest schedular rating under Diagnostic Code 8100; therefore, an increased schedular rating in excess of 50 percent is not available.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to April 15, 2014, the date of claim for increase for the service-connected headaches.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2105); Gaston v. Shinseki, 605 F.3d 979, 984(Fed. Cir. 2010). 

The evidence does not show that from April 15, 2013 through April 15, 2014 the headache disability more nearly approximated very frequent prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The March 2013 VA treatment record shows complaint of daily headaches since November 2010 rated as a five on the 1 to 10 pain scale and the August 2013 VA treatment record reflects the Veteran headaches three times per month.  As such, the evidence does not reflect that that the Veteran became entitled to a 50 percent disability rating during this one year period prior to receipt of increased rating claim. 

Increased Rating for Bilateral Leg Varicose Veins and Thrombophlebitis 

For the entire rating period on appeal from April 15, 2014, the Veteran is in receipt of a 10 percent rating for both right and left leg varicose veins and thrombophlebitis under 38 C.F.R. § 4.104, Diagnostic Codes 7120 and 7121.  Diagnostic Code 7120 rates varicose veins, while Diagnostic Code 7121 rates post-phlebitic syndrome of any etiology.

Under both Diagnostic Codes 7120 and 7121, a noncompensable (0 percent rating) will be assigned for asymptomatic palpable or visible varicose veins.  A 10 percent rating will be assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating will be assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating will be assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating will be assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent (total) rating will be assigned with massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.
The Veteran generally contends that he is entitled to a 20 percent disability rating for both right and left leg varicose veins and thrombophlebitis due to symptoms of persistent edema, which is not completely unrelieved by elevating the legs.  See October 2015 statement.  

September 2014 and March 2015 VA treatment record entries reflect VA examiners did not discern edema in the extremities. 

In October 2014, the Veteran was afforded a VA examination to assess the severity of the bilateral leg disability.  The October 2014 VA examination report reflects the Veteran reported pain, nightly leg cramps, the use of support hose, and denied relief of bilateral leg pain with elevation.  Upon examination, the VA examiner assessed aching and fatigue in each leg after prolonged standing and walking, as well as constant pain at rest.  The VA examiner did not discern eczema or ulceration.  

Based on review of all the evidence, both medical and lay, the Board finds that for the entire increased rating period from April 15, 2014, the right and left leg varicose vein and thrombophlebitis disability more nearly approximates the criteria for a 
20 percent rating, but no higher, for each leg consistent with persistent edema, incompletely relieved by elevation of the legs, with or without beginning stasis pigmentation or eczema.  At the October 2014 VA examination, the Veteran denied relief of bilateral leg pain with elevation, and an October 2015 statement demonstrates self-reported symptoms of persistent edema unrelieved by elevation of the legs, which are observable through the Veteran's senses, throughout the course of this appeal.  For these reasons, for the increased rating period on appeal from April 15, 2014, the evidence has demonstrated symptoms of persistent edema unrelieved by elevation of the legs.   

The Board additionally finds that the criteria for a 40 percent rating for right or left leg varicose veins and thrombophlebitis have not been met or more nearly approximated for any portion of the increased rating period from April 15, 2014.  While the Veteran is competent to report symptoms such edema, the evidence of record demonstrates that the Veteran has only reported symptoms of edema unrelieved by elevation of the legs.  Additionally, the October 2014 VA examiner did not discern persistent edema and stasis pigmentation or eczema.  Furthermore, the Veteran has not asserted, and the evidence of record, to include various VA treatment records and the October 2014 VA examination, does not otherwise reflect persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; therefore, the criteria for a 40 percent rating for a bilateral leg disability have not been met or more nearly approximated for any portion of the increased rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular rating would have been warranted for the service-connected disabilities under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the schedular criteria are adequate to rate the headache disability, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and severe economic inadaptability due to headaches and related attacks.  The chronic headache disability has manifested chronic headaches, photophobia, and sonophobia, and resulted in severe economic inadaptability.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board also finds that the symptomatology and functional impairment caused by the right and left leg varicose veins and thrombophlebitis are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Codes 7120 and 7121 specifically provide for disability ratings based on persistent edema that cannot be fully relieved with elevation or compression hosiery, stasis pigmentation, eczema, ulceration, pain, including constant pain and pain or fatigue after prolonged standing or walking.  These symptoms identified by the Veteran and/or shown during treatment or examination are all expressly considered in rating criteria in 
38 C.F.R. § 4.104 and Diagnostic Codes 7120 and 7121.

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An increased rating of 50 percent for headaches from April 15, 2014 is granted. 

An increased rating of 20 percent for right leg varicose veins and thrombophlebitis from April 15, 2014 is granted.  

An increased rating of 20 percent for left leg varicose veins and thrombophlebitis from April 15, 2014 is granted.  


REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's service-connected disabilities include a headache disability rated as 50 percent disabling (decided herein), right and left leg disabilities each rated as 20 percent disabling (decided herein) , and a left shoulder disability rated as 
10 percent disabling.  As the instant decision grants a 50 percent rating for the service-connected headaches due to severe economic adaptability and 20 percent ratings for both the right and left leg disabilities, in addition to the left shoulder disability rated as 10 percent disabling, the Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the higher initial ratings issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


